Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      22-MAR-2022
                                                      10:31 AM
                                                      Dkt. 10 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         NOAH D. FIDDLER,
                            Respondent.
                         (HI Bar No. 3114)


                        ORIGINAL PROCEEDING
                          (DB No. 21-9007)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the February 18, 2022 report and

 recommendation submitted by the Disciplinary Board of the Hawai#i

 Supreme Court, and full consideration of the record in this

 matter and in SCAD-21-398, we find and conclude the following.

 We find that Respondent Noah D. Fiddler has admitted to

 committing five felony counts of wilfully failing to collect and

 pay over a tax, in violation of HRS § 231-36.4 (2010), and twelve

 misdemeanor counts of wilfully failing to file a tax return, in

 violation of HRS § 231-35 (2010), and conclude that this
constitutes misconduct that violates Rules 8.4(b) and 8.4(c) of

the Hawai#i Rules of Professional Conduct, being criminal acts

that reflect adversely on Respondent Fiddler’s honesty and

trustworthiness.

          In aggravation, we find Respondent Fiddler has

substantial experience in the practice of law and a prior

disciplinary record implicating negligent handling of client

funds and, in the present matter, that he exhibited a dishonest

or selfish motive, engaged in a pattern of misconduct, committed

multiple offenses, and engaged in illegal conduct.

          In mitigation, we find that Respondent Fiddler has made

full restitution and amends, demonstrated remorse, exhibited

candor and cooperation, demonstrated good character and

reputation, and suffered the imposition of other sanctions.    We

also note the prior disciplinary matter was remote in time,

occurring nearly thirty years prior, and also note the fourteen

letters submitted in support of his character by former

prosecutors, public defenders, and other attorneys in the legal

community.   We have reviewed the proposed stipulated discipline

reached by the parties and concur, upon consideration of the

record as a whole, that it is appropriate in the present matter.

Therefore,

          IT IS HEREBY ORDERED that, with the conclusion of the

disciplinary proceedings against him, the restraint from practice


                                 2
imposed upon Respondent Fiddler, pursuant to Rule 2.13 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), is

removed.

           IT IS FURTHER ORDERED that Respondent Fiddler is

suspended, nunc pro tunc, from July 16, 2021 to the entry date of

this order.   Upon entry of this order, Respondent Fiddler may

return to the practice of law after fulfilling the affidavit

requirements of RSCH Rule 2.17(b)(2) and any administrative

requirements that may exist.

           IT IS FURTHER ORDERED that a total three-year period of

disciplinary suspension, which includes the period of actual

suspension, above, is imposed upon Respondent Fiddler, the

remaining portion of which, however, shall be held in abeyance

pending completion by him of the following conditions.

Respondent Fiddler shall (1) fulfill all of the terms and

conditions of the probation imposed by the First Circuit Court in

connection with his plea in the criminal matters, (2) submit to

the Office of Disciplinary Counsel (ODC), by October 31 every

year during this probationary period, a declaration that he has

paid his federal, state, and business taxes, accompanied by

relevant documents in support, including the tax returns

themselves and proof of payment of any taxes due, with the final

report due October 31, 2025, (3) submit to ODC, by October 31

every year during this probationary period, proof of completion


                                 3
of pro bono services toward a total of 360 hours to be served

during this probationary period, performed through a qualified

provider of such legal services, with the final report due

October 31, 2025, and (4) submit to monitoring by a designated

representative from ODC, who will be allowed to communicate with

Respondent Fiddler’s probation officer in the criminal matter.

The probationary period shall end November 1, 2025.

          IT IS FURTHER ORDERED that Respondent Fiddler shall pay

the costs of these disciplinary proceedings, upon approval by

this court of a timely submitted Verified Bill of Costs from ODC.

          IT IS FURTHER ORDERED that, should Respondent Fiddler

fail to comply with any of the above conditions, become subject

to further disciplinary sanctions, have his probation revoked in

the underlying criminal matter, or be found guilty of a new

felony or misdemeanor, a special panel of the Disciplinary Board

may be convened to consider the matter and make additional

disciplinary recommendations to this court.

          DATED: Honolulu, Hawai#i, March 22, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                4